PER CURIAM.
The final summary judgment for defendant is AFFIRMED. § 96.11(3)(i), Fla. Stat. We find this appeal to be frivolous and filed in bad faith. See § 57.085(9), Fla. Stat.
In addition, upon Appellant’s response to this court’s order to show cause why he should not be sanctioned for filing this frivolous appeal and for abuse of the court’s processes by filing twenty-three other appeals to this court to date, we find that sanctions are appropriate. Fla. R.App. P. 9.410(a). None of Appellant’s numerous appeals filed in this court has resulted in meaningful relief but all have required this court to devote its limited resources to processing and evaluating Appellant’s meritless claims. See Pettway v. McNeil, 987 So.2d 20 (Fla.2008); Robenson v. McNeil, 39 So.3d 350 (Fla. 1st DCA 2010).
Accordingly, the Clerk of this Court is hereby instructed to reject any future pleadings, petitions, motions, documents, or other filings submitted by Walter N. Smith, DC #J04026, unless signed by a member in good standing of The Florida Bar.
It is so ordered.
WOLF, VAN NORTWICK, and CLARK, JJ., concur.